Title: To Alexander Hamilton from William S. Smith, 11 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade April 11th. 1800
          
          William Hill a soldier of the 12th. Regt. a few Day’s past, having been to a neighbouring Dram shop, where he was induced to take a glass too-much, deserted, and was taken at the fishing place, on staten Island—and brought back to the Regiment—his Conduct is the cause of great distress to himself, and his associates, the best Soldiers of the Regiment they have shewn extream sensibility on the Subject—Permit me to call your attention to the enclosed Letter, addressed to me by the Officers of the 12th. and to assure you I shall be much gratified, if you will pardon him this first offence—If it should appear to you to be proper, to do it by a General order, I think it will be a stimulous to the good soldier, particularly gratifying to the officers of the 12th. & oblige, Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        